ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 283, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: Under the first count of the verified complaint for disciplinary action underlying this matter, the parties agree that the respondent accepted a $1,500 retainer to handle a client's bankruptey, then failed to take any meaningful action. The case was eventually dismissed due to the respondent's neglect, but the respondent never informed his client of the dismissal. Under count II, the parties agree that a client hired the respondent to pursue a sentence modification, paying the respondent a $400 retainer. Thereafter, the respondent failed to communicate with the client about the matter and never refunded the $400 retainer.
Violations: The respondent violated Ind. Professional Conduct Rule 1.3, which requires lawyers to act with reasonable dili-genee and promptness while representing clients. He violated Prof.Cond.R. 1.4(a), which requires lawyers to keep clients reasonably informed about the status of matters and to comply promptly with reasonable requests for information.
Discipline: Suspension from the practice of law for a period of six (6) months, effective immediately, which suspension is stayed provided that the respondent, for a period of one (1) year following the effective date of this order, complies with the terms and conditions of probation as specified in the parties' conditional agreement. If the respondent violates any terms of his probation, he shall be required to serve the balance of the suspension that was originally stayed, after which his reinstatement to the practice of law shall be pursuant to the procedures set forth in Admis.Disc.R. 23(4) and (18).
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.